Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142461-2(50)                                                                                        Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PATRICK MCCARTHY,                                                                                       Mary Beth Kelly
           Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 142461-2
                                                                   COA: 300159; 300160
                                                                   Oakland CC: 2008-094425-NO;
  EDWARD SOSNICK, WENDY L. POTTS,                                  2008-089426-NO
  KEVIN M OEFFNER, RICHARD M LYNCH,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J RYAN, BARRY M
  GRANT, MICHAEL J TALBOT, DIANE M
  GARRISON, NANCY J DIEHL, RONALD F
  ROSE, NANCY J GRANT, and OAKLAND
  COUNTY CIRCUIT COURT,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motions for reconsideration of this Court’s April 25,
  2011 order are considered, and they are DENIED, because it does not appear that the
  order was entered erroneously. The motion for clarification is also DENIED. On the
  Court’s own motion, we conclude that the motions filed by plaintiff-appellant Patrick
  McCarthy on May 13, 2011 are frivolous and vexatious. MCR 7.316(D). Mr. McCarthy
  is ordered to pay the Clerk of this Court $500 within 28 days of the date of this order.
  We direct the Clerk of this Court not to accept any further filings from Mr. McCarthy in
  any non-criminal matter until he has made the payment required by this order.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2011                   _________________________________________
         d1116                                                                Clerk